DETAILED ACTION
1.	Claims 1-12 of U.S. Application 16/712343 filed on December 12, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
3.	Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive. 
	Regarding claims 1 and 7, the applicant argues on pages 6-7, that the outer wall of prior art of record does not protrude from a top face of the iron core to have a height that extends higher that a height of the coil unit as required by amended claims 1 and 7.
	The examiner respectfully disagrees and points out that Hoffman teaches wherein the plurality of outer walls (see annotated figs. 6 and 7 below) protrudes from a top face of the iron core (see annotated fig. 7 below) and has a height (see annotated fig. 17 below) that extends higher than a height of the coil unit (fig. 17; ¶ 38 to ¶ 43). 
Regarding claims 1 and 7, the applicant argues on page 8 that posts (92, 94) of Hoffman cannot be interpreted as the outer wall and satisfy the amended features of claims 1 and 7.
The examiner points out as can be seen in annotated figure 6 below that the posts (92, 94) are not interpreted as the outer walls as the outer walls and the posts are separate features in the rejections of claims 1 and 7 below.

The examiner respectfully disagrees and points out that Hoffman teaches the plurality of outer walls (see annotated figs. 6 and 7 below) is located outside the wire (see annotated fig. 17 below) in a radial direction of the iron core (60), with the wire (see annotated fig. 17 below) located between one of the plurality of outer walls (see annotated figs. 6, 7 and 17 below) and one of the plurality of positioning members (92, 94) in the radial direction of the iron core (60) (figs. 16 and 17; ¶ 18; ¶ 19; ¶ 43). Additionally, Fiske teaches the coil wire is enameled copper (col. 6: 60-69) in order to protect the wire from electrical shorting with the core (Fiske, col. 6: 60-69) (see complete claims 1 and 7 rejections below).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (Hoffman) (U.S. PGPub No. 20130313921) in view of Baba et al (Baba) (U.S. PGPub No. 20060012262) and Fiske (U.S. Patent No. 4301887).
	Regarding claim 1, Hoffman teaches (see figs. 1, 3, 6, 7 and 17 below) an inner-rotor motor (¶ 38) comprising: 
a stator (50) received in the housing (this is the motor shell in ¶ 38) and comprising an iron core (60) (fig. 3; ¶ 38; ¶ 39), 
an insulating sleeve (see annotated fig. 6 below) and a coil unit (¶ 41), wherein the iron core (60) is in an annular form and has a central hole, wherein the iron core has an outer periphery provided with a plurality of notches (see annotated fig. 3 below) (¶ 38 to ¶ 44), 
wherein the insulating sleeve (see annotated fig. 6 below) is coupled with the iron core (60) and comprises a plurality of positioning members (92, 94) (¶ 43),
wherein at least one wire is wound around the insulating sleeve (see annotated fig. 6 below) to form the coil unit (fig. 16; ¶ 41 to ¶ 43), 
wherein each of the at least one wire is fixed to one of the plurality of positioning members (92, 94), and wherein the plurality of positioning members (92, 94) is electrically insulative (fig. 16; ¶ 41 to ¶ 43); and
wherein, in radial directions perpendicular to the shaft (shaft and rotor placed in stator bore, see ¶ 38), each of the plurality of notches (see annotated fig. 3 below) is spaced from a center of the shaft at a minimal distance (see annotated fig. 1 below) (¶ 38 to ¶ 44), and 

wherein the iron core forms a magnetic conduction face (see annotated fig. 1 below) at an inner periphery thereof (figs. 1 and 7; ¶ 38 to ¶ 44), 
wherein the iron core (60) comprises a plurality of pole portions (see annotated fig. 3 below) located between the magnetic conduction face (see annotated fig. 3 below) and the plurality of notches (see annotated fig. 3 below) (¶ 38 to ¶ 44), 
wherein the insulating sleeve (see annotated fig. 6 below) covers the plurality of pole portions (¶ 38 to ¶ 44), 
wherein the at least one wire is wound around the insulating sleeve (see annotated fig. 6 below) to form the coil unit that is aligned with the plurality of pole portions (fig. 16; ¶ 38 to ¶ 44), 
wherein the magnetic conduction face (see annotated fig. 1 below) is in an uncovered state (figs. 1 and 7; ¶ 38 to ¶ 44), and 
wherein the iron core (60) comprises two ends spaced from each other in an axial direction of the iron core (60), wherein the insulating sleeve (see annotated fig. 6 below) comprises a plurality of inner walls (see annotated fig. 6 below) and aPK14586US-A069 2Serial No. 15/655,962plurality of outer walls (see annotated fig. 6 below), wherein one of the plurality of inner walls (see annotated fig. 6 below) and one of the plurality of outer walls (see annotated fig. 6 below) are arranged for each of the plurality of pole portions at one of the two ends of the iron core (60) (¶ 38 to ¶ 44), 

wherein the plurality of outer walls (see annotated figs. 6 and 7 below) protrudes from a top face of the iron core (see annotated fig. 7 below) and has a height (see annotated fig. 17 below) that extends higher than a height of the coil unit (fig. 17; ¶ 38 to ¶ 43), and 
wherein the plurality of outer walls (see annotated figs. 6 and 7 below) is located outside the wire (see annotated fig. 17 below) in a radial direction of the iron core (60), with the wire (see annotated fig. 17 below) located between one of the plurality of outer walls (see annotated figs. 6, 7 and 17 below) and one of the plurality of positioning members (92, 94) in the radial direction of the iron core (60) (figs. 16 and 17; ¶ 18; ¶ 19; ¶ 43).

    PNG
    media_image1.png
    646
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    658
    859
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    730
    664
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    654
    765
    media_image5.png
    Greyscale

Hoffman does not explicitly teach a housing having an inner periphery provided with a plurality of protrusions; wherein the plurality of protrusions is capable of extending into the plurality of notches respectively, a rotor rotatably coupled with the housing via a shaft and comprising a magnet portion received in the central hole, wherein the magnetic conduction face faces the magnet portion of the rotor.
However, Baba teaches (see figs. 2-4 below) a housing (21) having an inner periphery provided with a plurality of protrusions (51); wherein the plurality of protrusions (51) is capable of extending into the plurality of notches (50) respectively, a 

    PNG
    media_image6.png
    958
    656
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    615
    704
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman and provide a housing having an inner periphery provided with a plurality of protrusions; wherein the plurality of protrusions is capable of extending into the plurality of notches respectively, a rotor rotatably coupled with the housing via a shaft and comprising a magnet portion received in the central hole, wherein the magnetic conduction face faces the magnet portion of the rotor as taught by Baba in order to improve rigidity and reduce noise and vibration (Baba, ¶ 12; ¶ 13; ¶ 50).

However, Fiske teaches the coil wire is enameled copper (col. 6: 60-69) in order to protect the wire from electrical shorting with the core (Fiske, col. 6: 60-69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman in view of Baba and provide the coil wire is enameled copper as taught by Fiske in order to protect the wire from electrical shorting with the core (Fiske, col. 6: 60-69).
Regarding claim 2/1, Hoffman in view of Baba and Fiske teaches the device of claim 1, Hoffman further teaches (see figs. 1, 3 and 6 above) each of the plurality of notches (see annotated fig. 3 above) is aligned with a respective one of the plurality of pole portions (see annotated fig. 3 above) in a radial direction perpendicular to an axial direction of the central hole (¶ 38 to ¶ 44).
	Regarding claim 3/1, Hoffman in view of Baba and Fiske teaches the device of claim 1, Hoffman further teaches (see figs. 1, 3 and 6 above) wherein the plurality of positioning members (92, 94) is arranged on the plurality of outer walls (see annotated fig. 6 above), respectively (¶ 38 to ¶ 44).
Regarding claim 4/1, Hoffman in view of Baba and Fiske teaches the device of claim 1, Hoffman further teaches (see figs. 1, 3 and 6 above) the iron core (60) comprises a plurality of core units, wherein each of the plurality of core units comprises a boot portion (see annotated fig. 3 above), a magnetic yoke portion (62), and one of the plurality of pole portions (see annotated fig. 3 above), wherein the boot portion (see annotated fig. 3 above), the one of the plurality of pole portions (see annotated fig. 3 
Regarding claim 5/4/1, Hoffman in view of Baba and Fiske teaches the device of claim 4, Hoffman further teaches (see figs. 1, 3 and 6 above) each of the plurality of positioning members (92, 94) of the insulating sleeve (see annotated fig. 6 above) is located on the magnetic yoke portion (62) of a respective one of the plurality of core units (¶ 38 to ¶ 44).
Regarding claim 6/1, Hoffman in view of Baba and Fiske teaches the device of claim 1 but does not explicitly teach the housing comprises a shaft hole, wherein the shaft of the rotor extends through the shaft hole, wherein the plurality of protrusions is spaced from each other in intervals and extends in parallel to the axial direction of the shaft hole, and wherein the plurality of notches extends in parallel to an axial direction of the central hole.
	However, Baba teaches (see figs. 2-4 above) the housing (21) comprises a shaft hole (this is the hollow center of the housing 21), wherein the shaft (16a) of the rotor (33) extends through the shaft hole, wherein the plurality of protrusions (51) is spaced from each other in intervals and extends in parallel to the axial direction of the shaft hole, and wherein the plurality of notches (50) extends in parallel to an axial direction of the central hole (¶ 41 to ¶ 45; ¶ 30 to ¶ 35) in order to improve rigidity and reduce noise and vibration (Baba, ¶ 12; ¶ 13; ¶ 50).
.
6.	Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Fiske.
	Regarding claim 7, Hoffman teaches (see figs. 1, 3, 6, 7 and 17 above) a stator (50) comprising: an iron core (60) having an annular form and a central hole, wherein the iron core has an outer periphery forming a plurality of notches (see annotated fig. 3 above) (¶ 38 to ¶ 44); 
an insulating sleeve (see annotated fig. 6 above) coupled with the iron core (60) and having a plurality of positioning members (92, 94), wherein the plurality of positioning members (92, 94) is electrically insulative (¶ 38 to ¶ 44), and 
a coil unit formed by at least one wire wound around the insulating sleeve (see annotated fig. 6 above) (fig. 16; ¶ 38 to ¶ 44), 
wherein each of the at least one wire is fixed to one of the plurality of positioning members (92, 94) (fig. 16; ¶ 38 to ¶ 44); 

each of the plurality of positioning members (92, 94) is spaced from the center of the central hole at a maximal distance (see annotated fig. 1 above), wherein the maximal distance (see annotated fig. 1 above) is smaller than the minimal distance (see annotated fig. 1 above) (¶ 38 to ¶ 44), 
wherein the iron core (60) forms a magnetic conduction face (see annotated fig. 3 above) at an inner periphery thereof, wherein the iron core comprises a plurality of pole portions (see annotated fig. 3 above) located between the magnetic conduction face (see annotated fig. 3 above) and the plurality of notches (see annotated fig. 3 above) (¶ 38 to ¶ 44), 
wherein the insulating sleeve (see annotated fig. 6 above) covers the plurality of pole portions (¶ 38 to ¶ 44), 
wherein the at least one wire is wound around the insulating sleeve (see annotated fig. 6 above) to form the coil unit that is aligned with the plurality of pole portions (fig. 16; ¶ 38 to ¶ 44), and
wherein the magnetic conduction face (see annotated fig. 1 above) is in an uncovered state (figs. 1 and 7; ¶ 38 to ¶ 44), 
wherein the iron core (60) comprises two ends spaced from each other in an axial direction of the iron core, wherein the insulating sleeve (see annotated fig. 6 above) comprises a plurality of inner walls (see annotated fig. 6 above) and a plurality of outer walls (see annotated fig. 6 above), wherein one of the plurality of inner walls (see 
wherein each inner wall (see annotated fig. 6 above) is closer to the central hole than each outer wall (see annotated fig. 6 above) is to the central hole, and wherein the plurality of positioning members (92, 94) is located between the plurality of inner walls (see annotated fig. 6 above) and the plurality of outer walls (see annotated fig. 6 above),PK14586US-A0694Serial No. 15/655,962 wherein each of the plurality of notches (see annotated fig. 3 above) comprises a bottom wall (see annotated fig. 3 above) having a part most adjacent to the central hole and first and second sides (see annotated fig. 3 above) extending from opposite ends of the part of the bottom wall (see annotated fig. 3 above) extending outward of the central hole, and wherein each outer wall (see annotated fig. 3 above) is contiguous with the part of the bottom wall (see annotated fig. 3 above) of a respective one of the plurality of notches (see annotated fig. 3 above) (¶ 38 to ¶ 43);
wherein the plurality of outer walls (see annotated figs. 6 and 7 above) protrudes from a top face of the iron core (see annotated fig. 7 above) and has a height (see annotated fig. 17 above) that extends higher than a height of the coil unit (fig. 17; ¶ 38 to ¶ 43), and 
wherein the plurality of outer walls (see annotated figs. 6 and 7 above) is located outside the wire (see annotated fig. 17 above) in a radial direction of the iron core (60), with the wire (see annotated fig. 17 above) located between one of the plurality of outer walls (see annotated figs. 6, 7 and 17 above) and one of the plurality of positioning 
Hoffman does not explicitly teach the coil wire is enameled copper.
However, Fiske teaches the coil wire is enameled copper (col. 6: 60-69) in order to protect the wire from electrical shorting with the core (Fiske, col. 6: 60-69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman and provide the coil wire is enameled copper as taught by Fiske in order to protect the wire from electrical shorting with the core (Fiske, col. 6: 60-69).
Regarding claim 8/7, Hoffman in view of Fiske teaches the device of claim 7, Hoffman further teaches (see figs. 1, 3 and 6 above) each of the plurality of notches (see annotated fig. 3 above) is aligned with a respective one of the plurality of pole portions (see annotated fig. 3 above) in a radial direction perpendicular to an axial direction of the central hole (¶ 38 to ¶ 44).
	Regarding claim 9/7, Hoffman in view of Fiske teaches the device of claim 7, Hoffman further teaches (see figs. 1, 3 and 6 above) wherein the plurality of positioning members (92, 94) is arranged on the plurality of outer walls (see annotated fig. 6 above), respectively (¶ 38 to ¶ 44).
	Regarding claim 10/7, Hoffman in view of Fiske teaches the device of claim 7, Hoffman further teaches (see figs. 1, 3 and 6 above) the iron core (60) comprises a plurality of core units, wherein each of the plurality of core units comprises a boot portion (see annotated fig. 3 above), a magnetic yoke portion (62), and one of the plurality of pole portions (see annotated fig. 3 above), wherein the boot portion (see 
	Regarding claim 11/10/7, Hoffman in view of Fiske teaches the device of claim 10, Hoffman further teaches (see figs. 1, 3 and 6 above) each of the plurality of positioning members (92, 94) of the insulating sleeve (see annotated fig. 6 above) is located on the magnetic yoke portion (62) of a respective one of the plurality of core units (¶ 38 to ¶ 44).
	Regarding claim 12/7, Hoffman in view of Fiske teaches the device of claim 7, Hoffman further teaches (see figs. 1, 3 and 6 above) the plurality of notches (see annotated fig. 3 above) extends in parallel to an axial direction of the central hole (¶ 38 to ¶ 44).
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834